Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1123 Filed 12/17/20 Page 1 of 34




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 EMERGENCY DEPARTMENT
 PHYSICIANS P.C. and                            Case No. 2:19-cv-12052
 EMERGENCY PROFESSIONALS
 OF MICHIGAN, P.C.,                             HONORABLE STEPHEN J. MURPHY, III

             Plaintiffs,

 v.

 UNITED HEALTHCARE, INC.,
 et al.,

             Defendants.
                                        /

                   OPINION AND ORDER GRANTING
        IN PART DEFENDANTS' MOTION TO DISMISS AND DENYING
      DEFENDANTS' MOTION FOR A MORE DEFINITE STATEMENT [29]

       Plaintiffs originally filed a complaint in Wayne County Circuit Court and

 alleged that Defendants underpaid them for various medical services. ECF 1-2, PgID

 25–43. Almost a year after Defendants removed the case, Plaintiffs amended the

 complaint to include claims for medical services covered by Employee Retirement

 Income Security Act ("ERISA") healthcare plans. ECF 26. Defendants then moved to

 dismiss the first amended complaint and for a more definite statement. ECF 29.

       After the parties fully briefed the motions, the Michigan Legislature enacted

 the Surprise Medical Billing Act, Mich. Comp. Laws § 333.24501 et seq., that

 regulates emergency room medical billing for out-of-network providers. See ECF 40,

 PgID 1059. The Court ordered supplemental briefing to address whether the law

 impacts Plaintiffs' claims under Michigan's Prompt Pay Act, Mich. Comp. Laws,



                                            1
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1124 Filed 12/17/20 Page 2 of 34




 § 500.2006. Id. at 1060. And the parties fully briefed the supplemental question. ECF

 41, 42.

       The Court later held a hearing on the motion to dismiss with the use of video

 conferencing technology. ECF 43. At the hearing, the parties addressed only whether

 the Court should dismiss Plaintiffs' Prompt Pay Act and breach of an implied-in-fact

 contract claims. ECF 40, PgID 1060. For the following reasons, the Court will grant

 in part and deny in part the motion to dismiss and deny the motion for a more definite

 statement. The partial grant will effectuate complete dismissal of the case.

                                   BACKGROUND

       Plaintiffs are hospital-based physicians in Southeast Michigan who provide

 emergency care to patients that enrolled in health insurance policies with

 Defendants. ECF 26, PgID 451, 455, 460. Under the Emergency Medical Treatment

 Act ("EMTALA"), 42 U.S.C. § 1395dd, Plaintiffs are required to evaluate, stabilize,

 and treat all patients who seek emergency room care. See ECF 26, PgID 457–58.

       Since January 2016, Defendants have allegedly underpaid Plaintiffs for the

 medical care that they had provided to Defendants' insureds. Id. at 464–66. Because

 of the underpayment, Defendants have allegedly paid Plaintiffs unreasonable rates.

 Id. at 453–54. The rates are allegedly unreasonable because they are "below the

 reasonable value of the services rendered as measured by the community where they

 were performed and by the person who provided them." Id. Given Defendants' below-

 market payments, Plaintiffs alleged, they are entitled to at least $2.9 million. Id. at

 454–55.




                                           2
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1125 Filed 12/17/20 Page 3 of 34




        To complicate matters, there is no written contract between Plaintiffs and

 Defendants because Plaintiffs are out-of-network providers. Id. at 459. As out-of-

 network providers, they have not bound themselves in writing to Defendants'

 payment policies or rate schedules. Id. Now, without a written contract on which to

 sue, Plaintiffs asserted four claims against Defendants.

        First, Plaintiffs asserted that they have a right to timely payment under the

 Prompt Pay Act. ECF 26, PgID 464–66. Next, Plaintiffs asserted that Defendants

 breached an implied-in-fact contract or, in the alternative, an implied-in-law contract

 with Plaintiffs. Id. at 466–70. And last, Plaintiffs sought declaratory judgment on

 three separate grounds. Id. at 470–71.

        For the first claim, Plaintiffs asserted that Michigan law required Defendants

 to timely pay Plaintiffs, in full, for each billed claim within forty-five days. Id. at 465.

 Because Defendants have not done so, Plaintiffs believe they are entitled to the fully

 billed amount plus twelve percent statutory interest under § 500.2006(8). ECF 26,

 PgID 465–66.

        For the breach of an implied-in-fact contract claim, Plaintiffs asserted that the

 parties' conduct created an implicit agreement to pay Plaintiffs reasonable value for

 their services provided to Defendants' insureds. Id. at 466. The implied agreement

 arose because Defendants have paid and continue to pay Plaintiffs market-value

 rates for some services. Id. Plus, Defendants allegedly knew that Plaintiffs never

 agreed to accept unreasonable, below-market rate payments. Id. at 467.




                                              3
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1126 Filed 12/17/20 Page 4 of 34




       Next, Plaintiffs alleged that Defendants have been unjustly enriched at

 Plaintiffs' expense. Id. at 468–70. The alleged enrichment occurred because Plaintiffs

 fulfilled Defendants' obligations to their insureds by providing medical services

 covered under the insureds' benefit plans. Id. at 468–69. And the enrichment was

 unjust because Defendants failed to pay the reasonable value of the benefit that

 Plaintiffs conferred to them through the medical services to Defendants' insureds. Id.

 at 469.

       Last, Plaintiffs sought declaratory relief on three grounds. One claim asked

 the Court to declare that Defendants must pay Plaintiffs "in full, and within forty-

 five days from the submission of all [c]lean [c]laims covering those services provided

 to [p]atients" under the Prompt Pay Act. Id. at 471. Second, Plaintiffs requested that

 the Court to declare that Defendants must pay Plaintiffs "the reasonable value of the

 emergency medicine services provided to [Defendants' insureds], . . . as well as the

 time-value of the money that [Defendants] have arbitrarily withheld from

 [Plaintiffs]." Id. And the last claim sought a declaration that Defendants "must pay

 [Plaintiffs] prospectively for [n]on-[p]articipating [c]laims in an amount that

 represents the reasonable value of the services [that Plaintiffs] provide." Id.

       After Plaintiffs amended the complaint, Defendants moved to dismiss under

 Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). ECF 29, PgID 677–94.

 Defendants also moved for a more definite statement under Rule 12(e). Id. at 673–77.

                                 LEGAL STANDARD

       "Federal courts are courts of limited jurisdiction." Kokkonen v. Guardian Life

 Ins. Co. of Am., 511 U.S. 375, 377 (1994). For that reason, courts may dismiss cases


                                            4
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1127 Filed 12/17/20 Page 5 of 34




 for "lack of subject-matter jurisdiction" at any time. Fed. R. Civ. P. 12(b)(1). When a

 defendant challenges subject-matter jurisdiction, the plaintiff bears the burden of

 proving jurisdiction. Mich. S. R.R. Co. v. Branch & St. Joseph Ctys. Rail Users Ass'n,

 Inc., 287 F.3d 568, 573 (6th Cir. 2002). When a defendant facially attacks whether

 the plaintiff properly alleged a basis for subject-matter jurisdiction, the trial court

 takes the complaint's allegations as true. Ohio Nat'l Life Ins. Co. v. United States,

 922 F.2d 320, 325 (6th Cir. 1990).

       The Court may grant a Rule 12(b)(6) motion to dismiss if the complaint fails to

 allege facts "sufficient 'to raise a right to relief above the speculative level,' and to

 'state a claim to relief that is plausible on its face.'" Hensley Mfg. v. ProPride, Inc.,

 579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555, 570 (2007)). The Court views the complaint in the light most favorable to the

 plaintiff, presumes the truth of all well-pleaded factual assertions, and draws every

 reasonable inference in the nonmoving party's favor. Bassett v. Nat'l Collegiate

 Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008).

       But the Court will not presume the truth of legal conclusions in the complaint.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). If "a cause of action fails as a matter of

 law, regardless of whether the plaintiff's factual allegations are true or not," then the

 Court must dismiss. Winnett v. Caterpillar, Inc., 553 F.3d 1000, 1005 (6th Cir. 2009).

                                      DISCUSSION

       Defendants moved for a more definite statement and to dismiss the first

 amended complaint. ECF 29. The Court will first address the motions to dismiss.




                                            5
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1128 Filed 12/17/20 Page 6 of 34




 I.     Rule 12(b)(1) Motion to Dismiss

        To begin, Defendants moved to dismiss in part for lack of subject-matter

 jurisdiction under Rule 12(b)(1). Id. at 677–78. Defendants claimed that Plaintiffs

 lack standing to sue under some claims because ERISA and Michigan common law

 preempts those claims. Id. at 679–85. The Court will address each ground in turn.

        A. ERISA Preemption

        First, ERISA does not preempt Plaintiffs' state law claims. Ordinarily, "ERISA

 preempts state law claims that 'relate to' any employee benefit plan." Cromwell v.

 Equicor-Equitable HCA Corp., 944 F.2d 1272, 1275 (6th Cir. 1991) (citing 29 U.S.C.

 § 1144(a)). ERISA therefore preempts state law claims that implicate any right to

 payment unless a provider has a valid assignment of benefits from a patient. Brown

 v. BlueCross BlueShield of Tenn., Inc., 827 F.3d 543, 547–49 (6th Cir. 2016) (citing

 Blue Cross of Cal. v. Anesthesia Care, 187 F.3d 1045, 1051 (9th Cir. 1999)).

        But ERISA stops short of preempting state law claims that implicate the rate

 of payment for medical services already provided to patients. Brown, 827 F.3d at 548;

 see, e.g., Lone Star OB/GYN Associates v. Aetna Health, Inc., 579 F.3d 525, 532 (5th

 Cir. 2009) (explaining that state law claims seeking "the proper contractual rate of

 payment" for medical services that are "determined to be covered" are not

 preempted). Indeed, the "amount, or level, of payment" does not depend on any

 assignment of benefits from patients. Anesthesia Care, 187 F.3d at 1051 (emphasis in

 original).




                                           6
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1129 Filed 12/17/20 Page 7 of 34




       Here, the first amended complaint disclaimed any assignment of benefits from

 patients. ECF 26, PgID 454, n. 1. And the first amended complaint also stated that

 the claims did "not relate to or involve [Plaintiffs'] right to payment, but rather the

 applicable rate of payment" that Plaintiffs have a right to receive for their services.

 Id. Specifically, Plaintiffs claimed that they are entitled to "a rate reflecting the

 reasonable value of [their] services in the marketplace[,]" id. at 466, or "fair market

 value[,]" id. at 468. Put simply, the first amended complaint pleaded that the dispute

 arose solely from the "amount, or level, of payment[,]" Anesthesia Care, 187 F.3d at

 1051 (emphasis in original), and therefore fits into the Brown exception.

       Still, Defendants claimed that Plaintiffs would fit into the Brown exception

 only if the parties had worked out a provider agreement, or—as Defendants stated—

 a "direct contract[.]" ECF 29, PgID 682; see Brown, 827 F.3d at 548 ("[The rate] of

 payment . . . depends on the terms of the provider agreements.") (citing Anesthesia

 Care, 187 F.3d at 1051). To recall, the parties never entered into a written contract

 like a provider agreement. ECF 26, PgID 453. But a written contract is redundant

 here: Plaintiffs pleaded that their rate of payment arose through an implied-in-fact

 or an implied-in-law contract with Defendants. Id. at 466–470.

       Under ERISA preemption, provider agreements and implied contracts are

 treated the same. See Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d

 941, 947–49 (9th Cir. 2009) (holding that breach of an implied contract created

 independently of ERISA was not preempted). So parties—like Plaintiffs—may assert




                                           7
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1130 Filed 12/17/20 Page 8 of 34




 a breach of an implied contract claim only if the amount owed is "precisely because it

 is not owed under the patient's ERISA plan." Id. at 974.

       In the first amended complaint, Plaintiffs alleged that Defendants owe them

 more money due to an implied contract to pay the "reasonable[,]" "market value" for

 Plaintiffs' services. ECF 26, PgID 466, 468. Because Plaintiffs did not claim that the

 alleged implied contract covered payments owed under any ERISA plan, the claim

 therefore "does not stem from [a] ERISA plan[.]" Marin General Hosp., 581 F.3d at

 948. And because Plaintiffs alleged the implied contract with Defendants was an

 "independent legal obligation[,]" Plaintiffs' claims fit into the Brown exception. Id. at

 951; see Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004) (explaining that ERISA

 preempts claims that "at some point in time, could have [been] brought [] under

 ERISA"); see also Productive MD, LLC v. Aetna Health, Inc., 969 F. Supp. 2d 901, 938

 (M.D. Tenn. 2013) (noting that federal courts allow Prompt Pay Act claims "typically

 where a provider sues [under] a separate contractual agreement with the insurer, not

 [under] a patient assignment") (emphasis in original). Thus, Plaintiffs met their

 burden to show that ERISA does not preempt their claims.

       B. Standing Under Michigan Law

       Second, Plaintiffs have standing under Michigan law to proceed directly

 against Defendants. Admittedly, healthcare providers are barred from proceeding

 directly against insurance companies without a valid assignment of benefits from a

 patient under Michigan's no-fault automobile insurance law. See Covenant Med. Ctr.,

 Inc. v. State Farm Mut. Auto. Ins. Co., 500 Mich. 191, 213–14 (2017). But Covenant




                                            8
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1131 Filed 12/17/20 Page 9 of 34




 held only that healthcare providers lack a private right to sue "no-fault insurers for

 recovery of personal protection insurance benefits under the no-fault act." Id. at 196.

 And Plaintiffs' claims have nothing to do with no-fault automobile insurance.

       Instead, Plaintiffs alleged that Defendants had underpaid them for their

 services based on an implied-in-fact contract. ECF 26, PgID 466–68. Nothing in

 Covenant prevents Plaintiffs from bringing simple breach of contract claims against

 insurance companies unrelated to no-fault insurance benefits. See VHS Huron Valley

 Sinai Hosp. v. Sentinel Ins. Co., 322 Mich. App. 707, 713 (2018) (noting that Covenant

 affected only healthcare providers' rights to "pursue a statutory cause of action for

 [personal protection injury] benefits directly from an insurer") (citations omitted). In

 short, Michigan law allows Plaintiffs' claims to proceed against Defendants for the

 alleged underpayments. The Court will therefore deny Defendants' Rule 12(b)(1)

 motion to dismiss.

 II.   Rule 12(b)(6) Motion to Dismiss the First Amended Complaint

       Next, Defendants moved to dismiss the first amended complaint for failure to

 state a claim under Rule 12(b)(6). Id. at 678–79. Defendants first asserted that

 Plaintiffs lacked a private right to sue under the Prompt Pay Act. Id. at 685–88.

 Defendants also moved to dismiss the implied-in-fact and unjust enrichment claims.

 Id. at 689–93. Last, Defendants moved to dismiss the declaratory judgment claims.

 Id. at 693–94. The Court will address each ground in turn.




                                            9
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1132 Filed 12/17/20 Page 10 of 34




       A. Prompt Pay Act Claim

       Plaintiffs frame their Prompt Pay Act claim in two ways. First, Plaintiffs

 alleged that § 500.2006(12) creates a private right to sue Defendants for the full

 amount of each claim. ECF 35, PgID 960; see also ECF 26, PgID 465–66. Second,

 Plaintiffs alleged that § 500.2006(12) creates a private right to sue Defendants for the

 twelve percent statutory interest on all untimely paid claims. ECF 43, PgID 1101,

 1107. In brief, the Court finds that Plaintiffs failed to state a claim upon which relief

 could be granted for both parts of the claim.

              1. Background

       Section 500.2006 is also known as the Prompt Pay Act and is part of the

 Uniform Trade Practices Act ("UTPA"), Mich. Comp. Laws § 500.2001 et seq., which,

 in turn, makes up part of Michigan's Insurance Code. The Prompt Pay Act creates

 processing and payment procedures that healthcare professionals must follow for

 health insurers to pay their claims. § 500.2006(8). The Act requires that "[a] clean

 claim must be paid within 45 days after receipt of the claim by the health plan. A

 clean claim that is not paid within 45 days bears simple interest at a rate of 12% per

 annum." § 500.2006(8)(a). Clean claims are—in essence—valid, medically necessary

 and appropriate claims. See § 500.2006(14)(a).

       Defendants asserted that the Prompt Pay Act lacks a private right under which

 Plaintiffs may pursue their claims. ECF 29, PgID 685. But Plaintiffs argued that

 interpreting the Prompt Pay Act's "plain and ordinary meaning" establishes the

 private right that Plaintiffs seek. ECF 35, PgID 960–62.




                                            10
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1133 Filed 12/17/20 Page 11 of 34




       When interpreting a state statute, the Court "must follow state interpretations

 of [those] statutes, and must predict how the state Supreme Court would [interpret

 the statute] if it has not yet done so." Bevan & Associates, LPA, Inc. v. Yost, 929 F.3d

 366, 374 (6th Cir. 2019) (internal quotations and citations omitted)). For statutory

 text, the Michigan Supreme Court interprets words based on "their ordinary meaning

 and their context within the statute and read them harmoniously to give effect to the

 statute as a whole." People v. Peltola, 489 Mich. 174, 181 (2011). The Court must also

 consider "the placement of the critical language in the statutory scheme." Johnson v.

 Recca, 492 Mich. 169, 177 (2012) (emphasis in the original). And the Court "must give

 effect to every word, phrase, and clause in a statute and avoid an interpretation that

 would render any part of the statute surplusage or nugatory." State Farm Fire & Cas.

 Co. v. Old Republic Ins. Co., 466 Mich. 142, 146 (2002).

       When two statutes regulate "the same subject [matter] or [] share a common

 purpose[,]" the Michigan Supreme Court follows the in pari materia doctrine. People

 v. Mazur, 497 Mich. 302, 313 (2015) (citation omitted); see generally Antonin Scalia

 & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts § 39 (2012)

 (related-statutes canon). Under the doctrine, the two statutes "should, if possible, be

 read together to create a harmonious body of law." Id. Indeed, "[t]wo statutes that

 form 'a part of one regulatory scheme' should be read [in a like manner]." People v.

 Stephan, 241 Mich. App. 482, 498 (2000) (quoting In re Complaint of Southfield

 Against Ameritech Mich., 235 Mich. App. 523, 527 (1999)).




                                           11
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1134 Filed 12/17/20 Page 12 of 34




       If "a plain reading of the statute does not support" creating a private right to

 sue, then the Michigan Supreme Court disfavors implying one. Grand Traverse Cnty.

 v. State of Michigan, 450 Mich. 457, 465 (1995). Indeed, the Michigan Supreme Court

 has routinely "refused to impose a remedy for a statutory violation in the absence of

 evidence of legislative intent[.]" Lash v. City of Traverse City, 479 Mich. 180, 193

 (2007).

       To establish a private right to sue, Plaintiffs rely on subsection twelve of the

 Prompt Pay Act. ECF 35, PgID 960. That subsection allows a healthcare professional

 to "file a complaint with the director[,]" § 500.2006(12), who is the Director of the

 Michigan Department of Insurance and Financial Services, § 500.102(c). The Director

 may then impose civil fines for each unpaid clean claim. § 500.2006(13). But

 subsection twelve also provides that the grievance procedure "does not prohibit a

 health professional . . . from seeking court action." § 500.2006(12).

       And now the Court must address whether Plaintiffs have a private right to sue

 under § 500.2006(12).

              2. Private Right to Sue for the Full Amounts of Claims

       Because the claim is one of first impression, the Court will begin by examining

 the Prompt Pay Act's plain text to determine if it creates an expressed private right

 to sue. See Grand Traverse Cnty., 450 Mich. at 465. The Court will then determine

 whether the Court must imply a private right to sue in the Prompt Pay Act.




                                           12
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1135 Filed 12/17/20 Page 13 of 34




                     a. Expressed Private Right to Sue

       Put simply, a plain reading of the Prompt Pay Act's text provides no expressed

 private right to sue. For one, the only text in the Prompt Pay Act that addresses any

 court action is the text that explains, "[t]his subsection does not prohibit a health

 professional . . . from seeking court action." § 500.2006(12). But in the same

 subsection, the text explains that after a Prompt Pay Act violation, a healthcare

 professional can "file a complaint with the [Director of the Michigan Department of

 Insurance and Financial Services.]" Id. Moreover, the next subsection explains that

 the Director may impose fines for each Prompt Pay Act violation. § 500.2006(13).

 When considering the text's placement and its ordinary meaning, the Prompt Pay Act

 no doubt established a public enforcement right. See Johnson, 492 Mich. at 177;

 Peltola, 489 Mich. at 181. But whether a plain reading of the Prompt Pay Act's text

 establishes a private enforcement right is less clear.1

       At the least, the Prompt Pay Act's plain text does not preclude a private

 enforcement right through, for example, a breach of contract claim. See

 § 500.2006(12) ("This subsection does not prohibit a health professional. . . from

 seeking court action."). But the Court's analysis of an express right to sue does not

 end there. The Court must interpret the Prompt Pay Act's text—if possible—in a




 1 Indeed, the Prompt Pay Act's text by itself is unclear—at best—about creating a
 private right to sue because in states that do authorize a private right to sue, those
 states' acts create a right without question. See, e.g., W. Va. Code § 33-45-3 ("Any
 provider . . . is entitled to initiate an action to recover actual damages.").


                                           13
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1136 Filed 12/17/20 Page 14 of 34




 manner that is harmonious to the recently enacted Surprise Medical Billing Act.

 Mazur, 497 Mich. at 313.

       Although Plaintiffs did not bring a claim under the Surprise Medical Billing

 Act, the new law regulates the same subject matter as the Prompt Pay Act: emergency

 room medical billing. Here, interpreting the Prompt Pay Act and the Surprise

 Medical Billing Act's texts together necessarily means that the Prompt Pay Act lacks

 a private right to sue for the full amounts of billed claims.

       For example, the Surprise Medical Billing Act created a specific scheme for

 calculating the amount that an insurer must reimburse an out-of-network healthcare

 provider for emergency services. See Mich. Comp. Laws § 333.24507(2) ("[T]he

 nonparticipating provider shall submit a claim to the patient's carrier . . . and shall

 accept from the patient's carrier, as payment in full, the greater of the

 following . . . ."). Meanwhile, the Prompt Pay Act created a specific scheme for

 determining when an insurer must reimburse an out-of-network healthcare provider.

 See § 500.2006(7) ("This section does not affect a health plan's ability to prescribe the

 terms and conditions of its contracts, other than as provided in this section for timely

 payment."); § 500.2006(8)(a) ("A clean claim must be paid within 45 days after receipt

 of the claim by the health plan.").

       Because of the interplay between the two schemes, the Legislature necessarily

 intended the two statutes to complement one another. See Herrick Dist. Library v.

 Library of Mich., 293 Mich. App. 571, 592 n. 13 (2011) (Saad, J.) ("[A] general rule of

 statutory construction is that the Legislature is presumed to know of and legislate in




                                            14
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1137 Filed 12/17/20 Page 15 of 34




 harmony with existing laws.") (citations and quotations omitted). In the end, the

 Surprise Medical Billing Act regulates how much an insurer must pay a healthcare

 provider while the Prompt Pay Act regulates how quickly an insurer must pay a

 healthcare provider. See Mazur, 497 Mich. at 313 ("[S]tatutes that relate to the same

 subject or that share a common purpose should, if possible, be read together to create

 a harmonious body of law."). If the Legislature had intended the Surprise Medical

 Billing Act to regulate the Prompt Pay Act's scheme, then the Legislature would have

 repealed the Prompt Pay Act. But the Legislature did not do so. See People v. Higuera,

 244 Mich. App. 429, 436 (2001) ("The intent to repeal must very clearly appear . . . .")

 (citing Wayne Cnty. Prosecutor v. Dep't of Corrs., 451 Mich. 569, 576 (1996)); see

 generally Scalia & Garner, Reading Law: The Interpretation of Legal Texts § 55

 (presumption against implied repeal).

       In brief, based on basic statutory interpretation, the Prompt Pay Act's

 language creates no private right to sue. The Court will now examine whether

 Michigan case law requires the Court to imply a private right to sue in the Prompt

 Pay Act.

                     b. Implied Private Right to Sue

       Generally, "a violation of the [UTPA] . . . does not give rise to a private cause

 of action." Isagholian v. Transamerica Ins. Corp., 208 Mich. App. 9, 17 (1994) (citing

 Young v. Mich. Mut. Ins. Co., 139 Mich. App. 600, 604–06 (1984)). That is because

 "[t]he UTPA [merely] encourages prompt payment of contractual insurance benefits."

 Nickola v. MIC Gen. Ins. Co., 500 Mich. 115, 125 (2017).




                                           15
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1138 Filed 12/17/20 Page 16 of 34




       To that end, the Court must avoid presuming an implied right to sue for money

 damages in a comprehensive regulatory scheme. See Gardner v. Wood, 429 Mich. 290,

 304 n. 7 (1987) (cautioning against creating implied rights of action); see generally

 Scalia & Garner, Reading Law: The Interpretation of Legal Texts § 51 (presumption

 against implied right of action). In fact, for the longest time, there was "no implied

 private cause of action in tort for [violating § 500.2006.]" Young, 139 Mich. App. at

 606. Still, there is a distinguishable exception.

       For example, § 500.2006(4) allows third-party tort claimants—but not

 insureds—to make claims against insurance companies to recover the twelve percent

 penalty interest. Nickola, 500 Mich. at 132. For the most part, however, "[u]nless a

 specific statute says otherwise, only the county prosecutor or the state attorney

 general may sue an insurer for violation of the Insurance Code." Waskul v. Metro.

 Life. Ins. Co., No. 17-13932, 2018 WL 3647102, at *4 (E.D. Mich. July 31, 2018) (citing

 Mich. Comp. Laws § 500.230).

       Admittedly, insureds "may assert a private cause of action to recover the

 interest penalty in" § 500.2006 if the insurer fails to pay timely claims. Young, 139

 Mich. App. at 606 (quoting Barker v. Underwriters at Lloyd's, London, 564 F. Supp.

 352, 355 (E.D. Mich. 1983)). But those case holdings do not suggest that § 500.2006

 generally creates right to recover the full amounts of billed claims. Young, 139 Mich.

 App. at 605. And yet Plaintiffs are claiming just that.

       Plaintiffs asserted § 500.2006(12) as a cause of action "for damages in the

 amount of their billed charges" against Defendants. ECF 26, PgID 465–66; ECF 43,




                                            16
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1139 Filed 12/17/20 Page 17 of 34




 PgID 1101. But Plaintiffs cannot sue for those damages under the statute because,

 apart from the unclear statutory text, Michigan courts have not recognized that

 specific private right to sue. See Young, 139 Mich. App. at 604–06; see also § 500.230

 ("Every penalty provided for by [the Insurance Code] . . . shall be sued for and

 recovered in the name of the people by the [county prosecutor or] . . . the attorney

 general.").2

        In short, Plaintiffs cannot maintain a claim for "damages in the amount of their

 billed charges" for three reasons. ECF 26, PgID 465–66. First, the Prompt Pay Act's

 "ordinary meaning and [] context" and its role in the statutory scheme do not establish

 that the Michigan Legislature created a private right to sue. Peltola, 489 Mich. at

 181; see Grand Traverse Cnty., 450 Mich. at 465. Second, Michigan state courts have

 routinely failed to imply a private right to sue under the Prompt Pay Act, Young, 139

 Mich. App. at 604–06, and the UTPA, Isagholian, 208 Mich. App. at 17. And third,

 Michigan state courts recognize that only state actors may sue under the Insurance

 Code. Waskul, 2018 WL 3647102, at *4. The Court will now address Plaintiffs' claim

 to penalty interest under the Prompt Pay Act.

                3. Private Right to Sue for Twelve Percent Penalty Interest

        Plaintiffs have no private right to sue Defendants for the twelve percent

 penalty interest rate on untimely paid claims. Admittedly, under § 500.2006(4), an

 insured may collect penalty interest. Palmer Park Square, LLC v. Scottsdale



 2 Almost all States have adopted Prompt Pay Acts and almost all those Acts lack
 private rights to sue. See Michael Flynn, The Check Isn't in the Mail: The Inadequacy
 of State Prompt Pay Statutes, 10 DePaul J. of Health Care L. 397, 404 (2007).


                                            17
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1140 Filed 12/17/20 Page 18 of 34




 Insurance Co., 878 F.3d 530, 535–36, 539 (6th Cir. 2017) (explaining that

 § 500.2006(4) creates a legal obligation to pay penalty interest at twelve percent). But

 § 500.2006(4) is not at issue; §§ 500.2006(8) and (12) are.

       The Prompt Pay Act's plain text dictates that the obligations created under

 subsection four do not apply to subsections eight or twelve. See § 500.2006(7)

 ("Subsections (1) to (6) do not apply and subsections (8) to (14) do apply to health

 plans when paying claims to health professionals[.]"). And the Prompt Pay Act's plain

 text thus creates two separate regulatory schemes: one for health insurance and one

 for all other insurance. See Old Republic Ins. Co., 466 Mich. at 146 (emphasizing that

 the Court "must give effect to every word, phrase, and clause in a statute . . . ."). The

 separate treatment is justified because the Michigan Legislature amended the

 Prompt Pay Act to regulate health insurance in 2002—decades after the Legislature

 created the existing regulatory scheme for other kinds of insurance. See 2002 Mich.

 Pub. Acts 316.

       It follows, then, that Michigan case law creating a private right to sue for

 penalty interest is inapplicable to Plaintiffs' claims because the Michigan cases dealt

 specifically with subsections one through six of the Prompt Pay Act—not subsections

 eight or twelve. See, e.g., Palmer Park Square, LLC, 878 F.3d at 537, 539 ("[T]he

 language of § 500.2006 itself [establishes] that an insured may obtain penalty

 interest[.]"); Young, 139 Mich. App. at 605 ("The Court finds that plaintiffs may assert

 a private cause of action to recover the interest penalty in section 2006 of the UTPA

 since that section provides that the insurer pay the interest penalty to the insured on




                                            18
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1141 Filed 12/17/20 Page 19 of 34




 claims not paid on a timely basis.") (quoting Barker, 564 F. Supp. at 355). And because

 no court has interpreted a claim exactly like the present one for a private right to sue,

 the Court must interpret what the statute permits beginning with an examination of

 the Prompt Pay Act's plain text. See Grand Traverse Cnty., 450 Mich. at 464–65.

       As the Court already explained, the Prompt Pay Act's plain text—especially

 when interpreted with the Surprise Medical Billing Act—creates no private right to

 sue. If the Michigan Legislature had intended that the private right to sue for penalty

 interest would apply to health insurance, then it would not have created a separate

 regulatory scheme for health insurance. See § 500.2006(7). And because the Court

 must avoid presuming an implied private right of action in a comprehensive

 regulatory scheme, Plaintiffs cannot maintain a claim for penalty interest under the

 Prompt Pay Act. See Gardner, 429 Mich. at 304 n. 7.

       In sum, the Rule 12(b)(6) motion to dismiss will be granted. Plaintiffs may not

 assert a private right to sue for the full amounts of their billed claims or for penalty

 interest claims under the Prompt Pay Act.

       B. Breach of an Implied-in-Fact Contract Claim

       Second, the Court will grant the Rule 12(b)(6) motion to dismiss Plaintiffs'

 breach of an implied-in-fact contract claim. To prove a breach of contract, Plaintiffs

 must plead three elements: (1) a contract, (2) Defendants' breach of the contract, and

 (3) damages to Plaintiffs caused by the breach. Bank of Am., NA v. First Am. Title

 Ins., 499 Mich. 74, 100–01 (2016).




                                            19
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1142 Filed 12/17/20 Page 20 of 34




       To prove that the parties had an implied contract, Plaintiffs must also show:

 (1) competency to contract, (2) proper subject matter, (3) consideration, (4) mutuality

 of agreement, and (5) of obligation. Mallory v. City of Detroit, 181 Mich. App. 121, 127

 (1989). Of those five elements, the parties contested only the last three. See ECF 29,

 PgID 690.

       To plead and prove consideration, a party must show a bargained-for-exchange

 of legal value or detriment. Higgins v. Monroe Evening News, 404 Mich. 1, 20 (1978).

 Generally, a mere promise to perform an existing legal duty is insufficient

 consideration. Yerkovich v. AAA, 461 Mich. 732, 741 (2000). An exception, however,

 exists if a party owes a preexisting duty to a third person, rather than to the promisor.

 See Restatement (Second) of Contracts § 73 cmt. d (Am. Law. Inst. 1981) ("[T]endency

 of the law has been simply to hold that performance of contractual duty can be

 consideration if the duty is not owed to the promisor.").

       Next, "an implied-in-fact contract arises between parties when those parties

 show a mutual intention to contract." Kingsley Assoc., Inc., v. Moll PlastiCrafters,

 Inc., 65 F.3d 498, 504 (6th Cir. 1995). Mutual contractual intent (agreement) is

 implied or deduced "from the conduct of the parties, language used or things done by

 them, or other pertinent circumstances[.]" Erickson v. Goodell Oil Co., Inc., 384 Mich.

 207, 212 (1970). To evaluate mutual intent, Michigan courts "use an objective test,

 looking to the expressed words of the parties and their visible acts." Rowe v.

 Montgomery Ward & Co., 437 Mich. 627, 640 (1991) (internal quotations omitted)

 (emphasis in original).




                                            20
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1143 Filed 12/17/20 Page 21 of 34




       For mutual obligation, the parties must "assume obligations by their conduct."

 Williams v. Unit Handling Sys. Div. of Litton Sys., Inc., 433 Mich. 755, 758 (1989).

 And an implied-in-fact contract arises only "when services are performed by one who

 at the time expects compensation from another who expects at the time to pay

 therefore." In re McKim Estate, 238 Mich. App 453, 458 (1999) (quotations and

 citation omitted).

       Here, and as explained earlier, Plaintiffs must provide Defendants' insureds

 with medical care under EMTALA. 42 U.S.C. § 1395dd. At the same time, Defendants

 have contracts with their insureds to offer health insurance for emergency medical

 care. Id. Ordinarily, in-network healthcare providers that sue an insurer for breach

 of contract ultimately sue under a written agreement. Sometimes, however,

 healthcare providers sue an insurer when they have an assignment of benefits from

 the patient. But here there are no written contracts between Plaintiffs and

 Defendants because Plaintiffs are out-of-network providers, and there are no

 assignments of benefits. Id. at 454 n. 2, 459. Yet, as both parties explained at oral

 argument, one Plaintiff (Emergency Department Physicians, P.C.) was in-network

 with Defendants until October 2017. ECF 43, PgID 1099, 1111. So Emergency

 Department Physicians, P.C., essentially alleged that once its written, in-network

 contract with Defendants ended, it then promptly entered into an implied-in-fact

 contract with the same Defendants. See id.

       To succeed in alleging a proper breach of an implied contract claim, and like

 alleging a proper breach of an express contract claim, Plaintiffs must plausibly state




                                          21
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1144 Filed 12/17/20 Page 22 of 34




 "an enforceable promise and a breach thereof . . . ." Wrench LLC v. Taco Bell Corp.,

 256 F.3d 446, 456 (6th Cir. 2001). In the first amended complaint, Plaintiffs claimed

 that for "emergency medicine services provided to Patients, the parties implicitly

 agreed . . . that [Defendants] would reimburse [Plaintiffs] at a rate reflecting the

 reasonable value of [Plaintiffs'] services in the marketplace." ECF 26, PgID 466. In

 other words, Plaintiffs alleged that because they treated Defendants' insureds,

 Defendants agreed to pay them reasonable rates. See id. But the allegations in the

 first amended complaint contradict that conclusion.

       For one, the complaint notably claimed that the parties never reached a

 "mutually agreeable rate of payment for [Plaintiffs'] services . . . ." ECF 26, PgID 463.3

 And the complaint stated that Plaintiffs "have not agreed to accept any form of

 discounted rate from [Defendants], or to be bound by [Defendants'] payment policies

 or rate schedules." Id. at 459.

       In short, when the Court views the first amended complaint in the light most

 favorable to Plaintiffs, and draws every reasonable inference in Plaintiffs' favor, it

 becomes clear the parties never agreed to the implied-in-fact contract. See ECF 26,

 PgID 463. Put another way, the parties could not simultaneously agree that



 3 The full allegation stated, "[Defendants] refused to negotiate with [Plaintiffs] to
 reach a mutually agreeable rate of payment for [Plaintiffs'] services and are therefore
 obligated to pay [Plaintiffs'] Clean Claims in full [under the Prompt Pay Act.]" ECF
 26, PgID 463. Because the second half of the allegation that discussed the Prompt
 Pay Act is a legal conclusion, the Court will not presume its truth. See Iqbal, 556 U.S.
 at 678. But even if that obligation existed under the Prompt Pay Act, there would
 then be no consideration supporting the implied-in-fact contract because a promise to
 perform an existing legal duty is insufficient consideration. Yerkovich, 461 Mich. at
 741.


                                            22
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1145 Filed 12/17/20 Page 23 of 34




 Defendants would pay Plaintiffs reasonable rates while also never agreeing on a rate

 for Plaintiffs' services. See ECF 26, PgID 463. The only objective inference the Court

 can draw from the parties' visible acts is that they never agreed that Plaintiffs would

 receive reasonable rates for their services. See Rowe, 437 Mich. at 640 (noting that

 the Court must evaluate the parties' "visible acts") (emphasis in original).

       Still, Plaintiffs claimed that the parties need not have agreed to a specific price

 term to have formed an implied-in-fact contract. ECF 35, PgID 967; ECF 43, PgID

 1120. And that may be so if there are no "alleg[ations] that the parties mutually

 assented to a specific reimbursement rate." ECF 35, PgID 966 (Plaintiffs' response

 brief); see Reed v. Yackell, 473 Mich. 520, 531 (2005) ("A contract implied in fact arises

 when services are performed by one who at the time expects compensation from

 another who expects at the time to pay therefor.") (quotations omitted). But Plaintiffs

 never alleged that kind of contract.

       Instead, in the first amended complaint, Plaintiffs asserted that the implied-

 in-fact contract arose specifically because "the parties implicitly agreed . . . that

 [Defendants] would reimburse [Plaintiffs] at a rate reflecting the reasonable value of

 [Plaintiffs'] services in the marketplace." ECF 26, PgID 466. Thus, to show that a

 contract arose—let alone that Defendants breached the contract by not paying

 reasonable rates for Plaintiffs' services—Plaintiffs needed to plausibly plead that

 Defendants agreed to pay reasonable rates. See Bank of Am., NA, 499 Mich. at 100–

 01. And they did not do so: Plaintiffs specifically alleged the parties did not agree on

 a "mutually agreeable rate of payment for [Plaintiffs'] services . . . ." ECF 26, PgID




                                            23
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1146 Filed 12/17/20 Page 24 of 34




 463. In all, Plaintiffs have failed to state a claim for breach of an implied-in-fact

 contract. The Court will therefore grant the motion to dismiss Plaintiffs' breach of an

 implied-in-fact contract claim.

       C. Unjust Enrichment Claim

       Third, the Court will grant the Rule 12(b)(6) motion to dismiss Plaintiffs'

 unjust enrichment claim. Michigan law defines unjust enrichment as "the unjust

 retention of money or benefits which in justice and equity belong to another." Tkachik

 v. Mandeville, 487 Mich. 38, 47–48 (2010) (citation omitted). As the Michigan

 Supreme Court has explained, unjust enrichment "corrects for a benefit received by

 the defendant[.]" Wright v. Genesee Cnty., 504 Mich. 410, 422 (2019). The elements of

 unjust enrichment are: "(1) receipt of a benefit by defendant[s] from plaintiff[s], and

 (2) an inequity resulting to plaintiff[s] because of the retention of the benefit by

 defendant[s]." Belle Isle Grill Corp. v. Detroit, 256 Mich. App. 463, 478 (2003).

       For the first element, Plaintiffs claimed that they have fulfilled Defendants'

 own "obligation to their [insureds by] providing valuable emergency medicine services

 to [Defendants' insureds.]" ECF 26, PgID 468. In fact, Plaintiffs also alleged that all

 medical services they provided covered services to Defendants' insureds. Id. at 469.

 So, under Plaintiffs' theory, because Defendants "are responsible for ensuring that

 their members receive emergency medical services at any time of the day without the

 need to obtain those services from participating providers[,]" Plaintiffs have conferred

 a benefit to Defendants. See id. at 460. But the Court need not address the first

 element, because Plaintiffs claim fails under the second.




                                           24
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1147 Filed 12/17/20 Page 25 of 34




        Under that element, Plaintiffs have not plausibly alleged an inequity. Federal

 courts have certainly allowed healthcare providers to claim unjust enrichment

 against insurers. See Air Evac EMS Ins. v. USAble Mut. Ins. Co., No. 4:16-cv-00266,

 2018 WL 2422314, at *10 (E.D. Ark. May 29, 2018) (collecting cases). But in those

 cases, the healthcare providers could only bill the insurers—not the patients—under

 state law. Id. Without anyone else from whom to obtain relief, inequity arose in those

 cases because the healthcare provider could not bill anyone other than the insurer.

 See id.; Appalachian Reg'l Healthcare v. Coventry Health and Life Ins. Co., No. 5:12-

 cv-114, 2013 WL 1314154, at *4 (E.D. Ky. Mar. 28, 2013) (pointing out that the

 healthcare provider "has only [the insurer] to look to for reimbursement for

 healthcare services provided to [the insureds]"). But nothing here is preventing

 Plaintiffs from directly billing Defendants' insureds. See Gold v. Cadence Innovation,

 LLC, 577 F. Supp. 2d 896, 903 (E.D. Mich. 2008) (noting that, among other reasons,

 a party could not assert unjust enrichment when "he still has the right to pursue [a

 third party] if there is any obligation on the part of [the third party] to compensate

 him for his [service]").

        On the contrary, at oral argument, Plaintiffs' counsel asserted that Michigan

 policy prevents Plaintiffs from directly billing the insureds because the insurers

 cannot deny payment for emergency medical services. ECF 43, PgID 1119. Counsel

 specifically pointed to Mich. Comp. Laws § 500.3406k. Id. True enough, the statute

 demands that "[a]n insurer shall not deny payment for emergency health services up

 to the point of stabilization provided to an insured . . . [.]" § 500.3406k(1). But




                                          25
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1148 Filed 12/17/20 Page 26 of 34




 Plaintiffs' counsel omitted that § 500.3406k prevents an insurer from denying

 payment only "because of . . . (a) [t]he final diagnosis [or] (b) [p]rior authorization not

 being given by the insurer before emergency health services were provided." Id. And

 Plaintiffs failed to allege that the claims here fell into either category. In sum,

 Plaintiffs' claim is different than other claims when healthcare providers could assert

 unjust enrichment claims against an insurer because Plaintiffs can still bill the

 insureds for any owed amounts. See Air Evac EMS Ins., 2018 WL 2422314, at *10.

       What is more, "not all enrichment is necessarily unjust in nature." Morris

 Pumps v. Centerline Piping, Inc., 273 Mich. App. 187, 196 (2006). To expand, "the

 mere fact that a third person benefits from a contract between two other persons does

 not make such third person liable in quasi-contract, unjust enrichment, or

 restitution." Id. (quoting 66 Am. Jur. 2d, Restitution and Implied Contracts, § 32, p.

 628). And whenever "a third person benefits from a contract entered into between two

 other persons, in the absence of some misleading act by the third person, the mere

 failure of performance by one of the contracting parties does not give rise to a right

 of restitution against the third person." Id. (quoting 66 Am. Jur. 2d, Restitution and

 Implied Contracts, § 32, p. 628).

       Plaintiffs never alleged that Defendants misled them. The first amended

 complaint alleged that Defendants "have led both [insureds] and [Plaintiffs] to believe

 that they would pay for the [covered] services rendered by the [Plaintiffs] to the

 [insureds]." ECF 26, PgID 469. But in the same paragraph, the first amended

 complaint alleged that Defendants "adjudicated and paid for those services as




                                             26
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1149 Filed 12/17/20 Page 27 of 34




 covered, albeit at an amount less than the reasonable value of the services." Id. Put

 another way, Defendants said they would pay for the services and they did so. See id.

 The first amended complaint never alleged that Defendants led Plaintiffs to believe

 that they would pay a certain amount for covered services or that Defendants paid

 nothing for a covered claim. See id. Plaintiffs therefore have not shown that any

 enrichment led to an inequity. See Morris Pumps, 273 Mich. App. at 196.

       In sum, Plaintiffs have not plausibly pleaded that an inequity arose from any

 benefit that Defendants received. Thus, the Court will grant Defendants' motion to

 dismiss the claim for unjust enrichment.

       D. Declaratory Relief Claims

       Plaintiffs finally asserted three grounds for declaratory relief. ECF 26, PgID

 470–71. Plaintiffs' first ground for declaratory relief sought prospective relief about

 how Defendants are required to pay Plaintiffs in the future based on the Prompt Pay

 Act. See id. at 471. The second ground sought retrospective relief and appears

 redundant to Plaintiffs' claim for breach of an implied-in-fact contract. See id. And

 the last ground sought prospective relief, but it lacks a legal cause of action. See id.

 In response, Defendants asserted that the declaratory judgment claims should be

 dismissed because the claims are duplicative of Plaintiffs' other unmeritorious

 claims. ECF 29, PgID 694.

       Although the first amended complaint reasserted declaratory relief claims

 under Mich. Ct. R. 2.605, ECF 26, PgID 470–71, the Court must apply the Federal

 Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., and not state law. See Foreward




                                            27
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1150 Filed 12/17/20 Page 28 of 34




 Magazine, Inc. v. OverDrive, Inc., No. 10-cv-1144, 2011 WL 31044, at *3 (W.D. Mich.

 Jan. 5, 2011) ("[W]hen a state declaratory judgment action has been removed to

 federal court, it is treated as though it had been filed under the federal Declaratory

 Judgment Act.") (collecting cases).

       But before the Court applies federal law, the Court must first determine

 whether Plaintiffs have standing under state law to seek declaratory relief. See Aarti

 Hospitality, LLC v. City of Grove City, 350 F. App'x 1, 6 (6th Cir. 2009) (citing

 Zicherman v. Korean Air Lines Co., 516 U.S. 217, 225 (1996)). The Court must

 therefore apply state substantive law to determine whether Plaintiffs have standing

 to seek a declaratory judgment. See id. ("Whether [P]laintiffs have standing to seek

 a declaratory judgment under [an Ohio law] is a question of Ohio substantive, not

 federal procedural, law."). If Plaintiffs have standing, then the Court will apply the

 Federal Declaratory Judgment Act. See Mich. Corrs. Org. v. Mich. Dep't of Corrs., 774

 F.3d 895, 902 (6th Cir. 2014) ("The point of the [Federal Declaratory Judgment Act]

 is to create a remedy for a preexisting right enforceable in federal court.").

              1. Statutory Standing Under Michigan Law

       "[W]henever a litigant meets the requirements of [Mich. Ct. R. 2.605], it is

 sufficient to establish standing to seek a declaratory judgment." See Lansing Schs.

 Educ. Ass'n v. Lansing Bd. of Educ., 487 Mich. 349, 372 (2010). To meet the

 requirements, there must be an "actual controversy." Mich. Ct. R. 2.605(A)(1). For

 the jurisdictional requirement, "the court [must] have jurisdiction of an action on the

 same claim or claims in which the plaintiff sought relief other than a declaratory




                                            28
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1151 Filed 12/17/20 Page 29 of 34




 judgment." Mich. Ct. R. 2.605(A)(2). In other words, if a plaintiff seeks a declaratory

 judgment, then that plaintiff must also have standing in the cause of action or else

 the Court lacks jurisdiction. See David v. Detroit Pub. Schs. Cmty. Dist., --- F. App'x

 ---, No. 18-2304, 2020 WL 6540411, at *5 (6th Cir. Nov. 6, 2020) (citing Miller v.

 Allstate Ins. Co., 481 Mich. 601, 607–08 (2008)).

       Under Michigan law, "a litigant has standing whenever there is a legal cause

 of action." Lansing Schs. Educ. Ass'n, 487 Mich. at 371. But, regardless of whether a

 plaintiff has constitutional standing, the plaintiff "may be precluded from enforcing

 a statutory provision, if the Legislature so provides." Miller, 481 Mich. at 607. To

 determine whether a plaintiff has statutory standing, the Court must evaluate

 whether the Legislature "has accorded this injured plaintiff the right to sue the

 defendant to redress his injury." Id. (citation omitted). Thus, for example, a statute

 may not create a private cause of action for monetary damages, but the statute may

 allow a plaintiff to seek enforcement through a declaratory judgment claim. See Lash,

 479 Mich. at 196–97. When determining whether a statute creates standing to sue

 for declaratory relief, the Court must rely on basic principles of statutory

 interpretation. Miller, 481 Mich. at 607. And the Court will now address whether

 Plaintiffs have standing to assert their three grounds for declaratory relief.

                     a. First Ground of Relief

       To begin, Plaintiffs sought a declaration that Defendants must pay their claims

 in full under the Prompt Pay Act. ECF 26, PgID 471. As the Court explained earlier,

 Plaintiffs have no private right to sue under the Prompt Pay Act for monetary




                                           29
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1152 Filed 12/17/20 Page 30 of 34




 damages or penalty interest. When it comes to declaratory relief, no court has

 determined whether a party can sue for such relief under the Prompt Pay Act. Thus,

 as an issue of first impression, the Court must interpret whether the Prompt Pay Act

 allows Plaintiffs to assert a cause for declaratory relief. See Miller, 481 Mich. at 608–

 10 (explaining the statutory-standing inquiry).

       For the same reasons that the Michigan Supreme Court denied statutory

 standing for seek declaratory relief in Miller, the Court will deny Plaintiffs' request

 for declaratory relief here. In Miller, the Michigan Supreme Court relied on simple

 statutory interpretation to determine that a statute allowed only the Michigan

 Attorney General to challenge a corporation's status. 481 Mich. at 610–15. In short,

 although the analysis turned on the fact that the statutory text allowed only the

 Attorney General to bring a challenge, id. at 610–613, the historical practice also

 supported the Court's reasoning in that case, id. at 613–15.

       Here, for the reasons stated above, a plain reading of the Prompt Pay Act's text

 in no way creates a private right to sue for declaratory relief. Instead, it established

 a public enforcement right. See §§ 500.2006(12); 333.24507. To that end, the Prompt

 Pay Act's historical practice also supports not finding a private right to seek

 declaratory relief.

       For example, the Prompt Pay Act is part of the UTPA, which generally

 "encourages prompt payment of contractual benefits." Nickola, 500 Mich. at 125.

 Plus, the Michigan Legislature has already prescribed a remedy for UTPA violations.

 See Robertson v. State Farm Fire and Cas. Co., 890 F. Supp. 671, 677 (E.D. Mich.




                                            30
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1153 Filed 12/17/20 Page 31 of 34




 1995) (detailing the statutory scheme for enforcing UTPA violations). In turn, "only

 the county prosecutor or the state attorney general may sue an insurer for violation

 of the Insurance Code." Waskul, 2018 WL 3647102, at *4 (citing § 500.230). At its

 core, the UTPA "is designed to give the Commissioner of Insurance authority over

 certain continuing practices of insurance companies." Young, 139 Mich. App. at 606.

 For that reason, the UTPA prevents Plaintiffs from "assert[ing] a private cause of

 action based on [] alleged violations of the UTPA." Barker, 564 F. Supp. at 355.

       That said, at the hearing, Plaintiffs' counsel asserted that "[a]ll litigants in

 Michigan have [] the ability to seek declaratory relief . . . [without] any language in

 the statute to do that." ECF 43, PgID 1110–11. To support the argument, Plaintiffs'

 counsel cited Lash, in which the Michigan Supreme Court granted statutory standing

 for declaratory relief despite the statute lacking "a private cause of action for money

 damages." 479 Mich. at 191, 196–97.

       But the statute in Lash differs from Miller and the Prompt Pay Act for two

 reasons. First, the statute in Lash dealt with governmental immunity, but the statute

 in Miller and the Prompt Pay Act do not. See Lash, 479 Mich. at 194–96 (discussing

 that the statute prohibited a private cause for money damages because the

 Legislature did not explicitly abrogate municipal immunity). Second, the statute in

 Lash had no comprehensive enforcement scheme unlike the statute in Miller and the

 Prompt Pay Act. See Lash, 479 Mich. at 197 (recognizing that enforcement under the

 statute would arise only under declaratory or injunctive relief); Crossley v. Allstate

 Ins. Co., 155 Mich. App. 694, 697 (1984) (observing that the UTPA provides a




                                           31
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1154 Filed 12/17/20 Page 32 of 34




 "comprehensive, exclusive scheme of enforcement"). Because the Prompt Pay Act is

 more like the statute in Miller, the Court distinguishes the outcome in Lash from the

 present case. Thus, the Court will dismiss the first ground of declaratory relief

 because Plaintiffs have no private right to sue for declaratory relief under the Prompt

 Pay Act.

                     b. Second Ground of Relief

       The Court will also deny the second ground for declaratory relief for two

 reasons. First, the requested relief is redundant of the breach of an implied-in-fact

 contract claim. Compare ECF 26, PgID 471 (paragraph seventy-three) with id. at 468

 (paragraph fifty-nine). And given that the Court has already dismissed the claim for

 breach of an implied-in-fact contract, the Court necessarily finds that no "actual

 controversy" exists because Plaintiffs failed to plead any entitlement to retroactive

 monetary relief under a contract. See Mich. Ct. R. 2.605(A)(1). Moreover, because the

 requested relief is not guiding the parties' future conduct, there is no "active

 controversy" under Mich. Ct. R. 2.605(A)(1). See ID Ventures, LLC v. Chubb Custom

 Ins. Co., No. 17-14182, 2018 WL 1792372, at *5 (E.D. Mich. Apr. 16, 2018) ("An 'actual

 controversy' [] exists only 'when a declaratory judgment is necessary to guide a

 plaintiff's future conduct in order to preserve legal rights[.]") (citing UAW v. Cent.

 Mich. Univ. Trs., 295 Mich. App. 286, 295 (2012)). The Court will therefore dismiss

 the second ground of declaratory relief.




                                            32
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1155 Filed 12/17/20 Page 33 of 34




                       c. Third Ground of Relief

        Finally, the last ground of relief for prospective payments is baseless. See ECF

 26, PgID 471. For one, if the claim is duplicative of the breach of an implied-in-fact

 contract claim, then the Court dismisses it for the reasons stated above. See Mich.

 Civ. P. R. 2.605(A)(1). Second, if the claim is not duplicative, then Plaintiffs failed to

 allege what state law entitles them to prospective payments for the reasonable value

 of their services. See ECF 26, PgID 471. Either way, the last ground for declaratory

 relief fails.

                 2. Federal Declaratory Relief Act

        Because Plaintiffs lack standing under state law, Plaintiffs have no right to

 any relief under the Federal Declaratory Relief Act. The Court will therefore grant

 Defendants' motion to dismiss the declaratory relief claims

                                     CONCLUSION

        The Court will deny Defendants' Rule 12(b)(1) motion to dismiss, and grant

 Defendants' Rule 12(b)(6) motion to dismiss. Because all the claims are dismissed,

 the Court will find Defendants Rule 12(e) motion to dismiss is moot. Last, the Court

 will deny the outstanding motion to compel as moot. ECF 24.

                                         ORDER

        WHEREFORE, it is hereby ORDERED that Defendants' motion to dismiss

 [29] is GRANTED in part and DENIED in part.

        IT IS FURTHER ORDERED that Defendants' motion for a more definite

 statement [29] is DENIED.




                                            33
Case 2:19-cv-12052-SJM-MKM ECF No. 44, PageID.1156 Filed 12/17/20 Page 34 of 34




       IT IS FURTHER ORDERED that Defendants are DISMISSED WITH

 PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiffs' motion to compel discovery [24]

 is MOOT.

       This is a final order that closes the case.

       SO ORDERED.


                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
 Dated: December 17, 2020

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on December 17, 2020, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                           34
